July 11, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                           TIFFANY DIGGS, Appellant

NO. 14-11-00854-CV                           V.

                       RANDOLPH DIGGS, JR., Appellee
                      ________________________________

       This cause, an appeal from the final decree of divorce signed August 10,
2011, was heard on the transcript of the record. We have inspected the record and
find the trial court erred in dividing the parties’ marital estate. We therefore order
that the portion of the divorce decree that divides the parties’ marital estate is
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

    Further, we find no error in the remainder of the divorce decree and order it
AFFIRMED.

      We order appellee, Randolph Diggs, Jr., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.